The writ of error in this case having been sued out, and the-cause depending in this court before the passage of the act of the the last session, this case can not be affected by that act.
The errors alleged in this case are:
1st. That the warrant on which the judgment is founded was-issued by one of the trustees, for whose benefit the same was sued out.
2nd. The court in giving judgment for the costs against the appellant.
The court is of opinion that both these errors are substantial. Therefore, it is considered by the court, that the judgment aforesaid be reversed; that the cause be remanded to the court from whence it came, with directions for the said court to reverse the judgment in toto, given by the magistrate, and that the plaintiff recover of the defendants his costs in this behalf expended, which is ordered to be certified to said court.